Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution is reopened due to new grounds of rejection.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over McKnight et al ‘447 (US 2018/0312447). No distinction is seen between the composition disclosed by McKnight et al ‘447, and that recited in applicant’s claims. McKnight et al ‘447 discloses a liquid fertilizer additive of biodegradable polymers comprised of a non-aqueous polar, aprotic organo liquid (NAPAOL) as the reaction medium for the reaction of aldehyde(s) with cyano-containing nitrification inhibitors that have one or more aldehyde reactive groups, wherein the aldehyde reactive .
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over McKnight et al ‘818 (US 2018/0170818). McKnight et al ‘818 discloses a liquid fertilizer additive of biodegradable polymers comprised of a non-aqueous polar, aprotic organo liquid (NAPAOL) as the reaction medium for the reaction of aldehyde(s) with cyano-containing nitrification inhibitors that have one or more groups that react with aldehyde(s), wherein the reactive groups are selected from the group consisting of a) primary and secondary amines, b) amides, c) thiols, d) hydroxyls and e) phenol. (See the Abstract and Paragraph [0026].) McKnight et al ‘818 discloses in Paragraphs [0531] through [[0536] that the polar aprotic solvent may be dimethyl sulfoxide, a dialkyl, diaryl or alkylaryl sulfoxide as recited in applicant’s claims, ethylene carbonate, propylene carbonate, butylene carbonate, 1-Methyl-2-pyrrolidone or an organophosphorus compound as recited in applicant’s claims. McKnight et al ‘818 further discloses in Paragraphs [0547] and [0570] that the composition may include a pyrazole as recited in applicant’ claims. The difference between the composition disclosed by McKnight et al ‘818 , and that recited in applicant’s claims, is that McKnight et al ‘818  does not disclose that the weight % of the one or more oligomers/polymers of adducts of the composition should comprise 10-70%. It would be obvious to modify the composition of McKnight et al ‘818 to provide for a weight % of the one or more oligomers/polymers of adducts of the composition to comprise 10-70%. One of ordinary skill in the art would be motivated to do so, since McKnight et al ‘818 teaches in Paragraph [0447] that the biodegradable polymers should be present at levels of 1-80 %, and it would be within the level of one of ordinary skill in the art to determine suitable levels of polymers within such range. .
This application apparently discloses allowable subject matter. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736